         Case 3:19-cr-00315-VLB Document 129 Filed 10/30/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                    :      CRIMINAL NO. 3:19-CR-315
       v.                                  :
MARQUIS WILLIAMS                           :       OCTOBER 30, 2020

                         MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Rule 1(c) of the District of Connecticut Rules of Criminal Procedure
and Rule 7(e) of the District of Connecticut Rules of Civil Procedure, the defendant,
Marquis Williams, by and through undersigned counsel, moves this Court for an order
permitting Attorney Jon Schoenhorn to withdraw his appearance as defense attorney in
this matter, and to appoint substitute counsel under the provisions of the Criminal
Justice Act. In support hereof, the undersigned states as follows:
       1. Local Rule of Civil Procedure 83.2(a)(1), applicable to the local rules of
criminal procedure, recognizes the applicability of the Rules of Professional Conduct as
approved by the judges of the Connecticut Superior Court as the standard of
professional conduct expected of attorneys in the District of Connecticut.
       2. Connecticut Rules of Professional Conduct § 1.4(a) and (b) require
consultation and communication with the client necessary to permit the client to make
informed decisions regarding the representation. Despite repeated efforts by the
undersigned, communications between counsel and Mr. Williams have broken down so
that the continued ability to offer competent representation is no longer possible
       3. Connecticut Rule of Professional Conduct 1.16(a) provides that a lawyer
“shall withdraw from the representation of a client if: . . . (3) the lawyer is discharged.”
       4. On or about July 17, 2020, the undersigned attorney was appointed by the
court to represent Mr. Williams in this case under the Criminal Justice Act.
       5. On October 29, 2020 the undersigned received via U.S. Mail written
correspondence from Mr. Williams, specifically requesting that I withdraw from the case.
       6. It is apparent to the undersigned that the attorney-client relationship with the
defendant has broken down irretrievably and that it is in the interests of justice that the
court appoint another attorney to represent the defendant in this case. The undersigned
         Case 3:19-cr-00315-VLB Document 129 Filed 10/30/20 Page 2 of 2




will take steps to facilitate the transfer of the file, and to communicate with replacement
counsel pertaining to any outstanding legal issues.
       7. In according with Local Rule of Civil Procedure 7(e), a copy of this Motion to
Withdraw as Counsel has been sent to Marquis Williams via First-Class U.S. Mail,
postage prepaid, at his current address, set forth in the attached certification.
       WHEREFORE, the defendant requests that this motion be granted.


                                            THE DEFENDANT – MARQUIS WILLIAMS

                                               By: /s/ Jon L. Schoenhorn
                                                   Jon L. Schoenhorn, Esq., His Attorney
                                                   Jon L. Schoenhorn & Associates, LLC
                                                   108 Oak Street
                                                   Hartford, CT 06106
                                                   Fed. Bar No. Ct00119
                                                   T: (860) 278-3500
                                                   F: (860) 278-6393
                                                   E: casemanagement@schoenhorn.com


                                      CERTIFICATION

     I hereby certify that on the above date, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.

    I further certify that a copy of this motion has been sent this date via first-class U.S.
mail to: Marquis Williams # 14397-014, c/o Donald Wyatt Detention Facility, 950 High
Street, Central Falls, RI 02863.

                                                   /s/ Jon L. Schoenhorn
                                                   Jon L. Schoenhorn




                                               2
